DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Regarding the specification, paragraph [0118] has repeated Alpha and Beta equations to satisfy parameters for what the examiner believes is for a linear-quadratic model (see additional reference, Jeffrey Coderre. Cell Survival Curves. “22.55 “Principles of Radiation Interactions””). Please include only one equation per parameter, as repeating the equation is unnecessary.
Appropriate correction is required.

Claim Objections
Claims 40, 41, and 45 are objected to because of the following informalities:
Regarding claims 40, 41, and 45, the word “behaviour” should be “behavior”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells” in claim 13;
“the programmable device loads the different concentrations of the cells using a seeding protocol” in claim 37;
“a programmable irradiation device that applies different doses” in claim 38;
“a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells” in claim 44.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13, 37-38, and 44 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells” in claim 13 – a programmable cell loading system (instant specification, paragraphs [0047] and [0090]);
“the programmable device loads the different concentrations of the cells using a seeding protocol” in claim 37 – a programmable cell loading system (instant specification, paragraphs [0047] and [0090]);
“a programmable irradiation device that applies different doses” in claim 38 – X-RAD cabinet irradiator (e.g. Precision X-ray) (from instant specification, paragraph [0105]);
“a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells” in claim 44 – a programmable cell loading system (instant specification, paragraphs [0047] and [0090]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Claims 1-4, 7-10, 13-18, 22, 25, and 37-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “configured to compute a therapeutic protocol comprising a programmable pattern of therapy doses” does not have written description on how the therapeutic protocol is computed. In paragraphs [0077] and [0084], the specification states multiple vague, high-level embodiments on how the therapeutic protocol can be computed, however, there is not a detailed list of steps for the computing the protocol.
Dependent claims 2-4, 7-10, 13-18, 22, 25, and 37-46 are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “the data storage device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 45, the use of the phrase “dynamically optimize cell seeding and dose based on satisfying requirements of statistical distributions related to cell survival fraction” is unclear when pertaining to optimization. It is unclear what the variables being measured are and their possible statistical distributions, and how they relate to the cell survival fraction. This lack of transparency makes it unclear for future inventors to build upon the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, 13-18, 22, 25, 37-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “a hardware processor having a communication interface for receiving temporal images of growth of cells at intervals over a time period before and after a therapy; wherein the hardware processor is configured to process the temporal images to detect relations between individual cells in the images to track colony formation behavior from said growth of the cells at the intervals over the time period and compute a likelihood of survival of the individual cells after the therapy to a specific dose as the temporal images are received over the time period, wherein the hardware processor identifies and classifies the individual cells and colonies based on their initial multiplicity; a non-transitory memory for storing data structures for the images and the colony formation behavior; and the hardware processor configured to compute a therapeutic protocol comprising a programmable pattern of therapy dose for delivery to said cells based on cell survival and statistical uncertainty, wherein the hardware processor is configured to trigger delivery of the therapy to said cells based on the therapeutic protocol comprising the programmable pattern of the therapy dose, the hardware processor capable of triggering application of different doses to different cells or groups of said cells based on the therapeutic protocol comprising the programmable pattern of the therapy dose, wherein the therapeutic protocol is computed based on the colony formation behavior”.
The above limitation is an abstract idea without significantly more as the structure of the claim limitation recites only a hardware processor, a communication interface, a non-transitory memory, and a limitation of the mind. That is, other than reciting “by a processor”, nothing in the claim limitation precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the independent and dependent claims only recite the additional elements of – a sealed chamber, an imaging system, a therapy, cells in a well plate, and a fluorescent in vivo cell reporter –  such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a chamber, image system, therapy, etc. are well-understood, routine, and conventional activity when expressed at this level of generality, as evidenced by Baker (EP 0259183), Don Whitley Scientific (“H35 HEPA Hypoxystation”), and Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10, 13, 15, 17-18, 22, 37, 39, 41-42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”).
Regarding claim 1, Baker discloses a high throughput radiobiology assay platform (abstract) comprising: a hardware processor (col. 17, line 16 “computer”) having a communication interface (col. 17, line 16 “Nikon Magiscan Image Analyzer”) for receiving temporal images of growth of cells at intervals over a time period before (col. 7, lines 9-26 and 55-57) and after (col. 7, lines 60-64) a therapy (col. 7, lines 60-61); wherein the hardware processor (col. 17, line 16 “computer”) is configured to compute a likelihood of survival (col. 8, lines 46-58) of the cells after (col. 7, lines 60-64) the therapy (col. 7, lines 60-61) to a specific dose (col. 14, lines 54-60) as the temporal images are received over the time period (col. 7, lines 9-26 and 55-57; col. 7, lines 60-64); a non-transitory memory (col. 14, line 19 “computer data files”) for storing data structures for the images (col. 14, line 19 “computer data files”, also see col. 17, lines 14-18) and the colony formation behavior (col. 13, lines 15 and 54-60 “colony counting”); and the hardware processor (col. 17, line 16 “computer”) configured to compute a therapeutic protocol (col. 14, lines 6-19) comprising a programmable pattern of therapy dose (col. 14, lines 6-7) for delivery to said cells based on cell survival (col. 14, lines 6-19) and statistical uncertainty (col. 9, lines 2-20 and col. 14, lines 19-23), wherein the hardware processor (col. 17, line 16 “computer”) is configured to trigger delivery of the therapy to said cells (col. 17, line 16 “computer”, and it would have been expected for a computer to control the amount of radiation delivered) based on the therapeutic protocol (col. 14, lines 6-19) comprising the programmable pattern of the therapy dose (col. 14, lines 6-7), the hardware processor (col. 17, line 16 “computer”) capable of triggering application of different doses (Fig. 1B, radiation dose scale) to different groups of cells (col. 11, line 37 in a “24-well plate”), based on the therapeutic protocol (col. 14, lines 6-19) comprising the programmable pattern of the therapy dose (col. 14, lines 6-7), wherein the therapeutic protocol is computed based on the colony formation behavior (col. 13, lines 15 and 54-60 “colony counting”).
	Arguably, Baker does not disclose:
wherein the hardware processor is configured to trigger delivery of the therapy
triggering application of different doses to different cells or groups of said cells
Regarding 1) and 2) of claim 1, Conway discloses a robotic liquid handling system (paragraphs [0028]-[0031], implicitly containing a hardware processor) triggering delivery of a drug (paragraphs [0057]-[0058]) to cells based on a protocol (paragraphs [0027]-[0031]); and, triggering application of doses (paragraphs [0057]-[0058]) to different cells or groups of said cells based on a protocol (paragraphs [0027]-[0031]).
In the analogous art of automated cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Baker with the programmable liquid handling system of Conway in order to automate the loading of 24-well plates (Baker, col. 11, line 37) with the therapeutic drug concentrations of Baker for high-throughput results.
Baker does not disclose:
to process the temporal images to detect relations between individual cells in the images to track colony formation behavior from said growth of the cells at the intervals over the time period 
compute a likelihood of survival of the individual cells
wherein the hardware processor identifies and classifies the individual cells and colonies based on their initial multiplicity
Regarding 3) of claim 1, Georgantzoglou discloses processing the temporal images to detect relations between individual cells (abstract, “all cells are tracked”; Figs. 4-6) in the images (Fig. 4) to track colony formation behavior (pg. 2, “Basic Principles” and pg. 6, “Evaluation of Clonogenic Potential”) from said growth of the cells (Fig. 4) at the intervals over the time period (Figs. 4-6).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of modified Baker with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate.
Regarding 4) of claim 1, Georgantzoglou discloses a likelihood of survival of the individual cells (abstract, “Survival curves are produced based on cell’s capacity to divide at least four to five times” and pg. 6, “Evaluation of Clonogenic Potential”).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of modified Baker with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate. 
In addition, it seems that although the high-throughput clonogenic survival assay of Georgantzoglou is calculated based on the cell’s capacity to divide N times after irradiation (Georgantzoglou, pg. 6, “Evaluation of Clonogenic Potential”), there are several image-based and computerized colony counters available (Choudhry, abstract, Fig. 4, pgs. 12-14) that could be used to count the number of colonies for a conventional clonogenic survival assay. In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, while the software from Georgantzoglou would also allow for information on the location of individual cells in the petri plate. This dual analysis would allow for a conventional measurement of a clonogenic survival assay as defined by evidentiary reference Franken that contains equations for surviving fraction based on the number of colonies formed after treatment (Franken, pg. 2318).
Regarding 5) of claim 1, Georgantzoglou discloses wherein the hardware processor identifies (pg. 6, “identify a division”) and classifies the individual cells based on their initial multiplicity (pg. 6, “the two daughter cells are associated with a specific parent cell while the system records the time and frame”).
In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of modified Baker with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate.
Regarding the limitation “a non-transitory memory for storing data structures for the images and tracked colony behavior” it is implicit that a computer has a non-transitory memory. Assuming that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of modified Baker with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Regarding the limitation “high-throughput radiobiology assay platform”, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Baker is fully capable of a radiobiology assay because a user could apply a radiation dose to the cells disclosed by Baker at any point during operation of the apparatus. The apparatus also uses a 24-well plate, which allows for processing separate samples. Therefore, Baker meets the limitation of a high throughput radiobiology assay platform.
Regarding claim 2, Baker discloses the hardware processor (col. 17, line 16 “computer”) for further processing the temporal images of the colony formation (before (col. 7, lines 9-26 and 55-57) and after (col. 7, lines 60-64) the therapy (col. 7, lines 60-61)) to measure sensitivity (col. 22, lines 40-46) of said cells to the therapy (col. 7, lines 60-61).
Regarding the claim limitation “the non-transitory memory for storing, in the data structures, the measured sensitivity of said cells to the therapy” it would have been inherent to the software computing to save the optical density to the computer running the software. It is implicit that a computer has a non-transitory memory. Assuming that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of modified Baker with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Regarding claim 8, Baker discloses an imaging system (col. 17, line 16 “Nikon Magiscan Image Analyzer”) for generating the temporal images (before (col. 7, lines 9-26 and 55-57) and after (col. 7, lines 60-64) the therapy (col. 7, lines 60-61)) of the colony (col. 13, lines 15 and 54-60 “colony counting”); and a multi-well plate (col. 11, line 37 in a “24-well plate”).
Regarding the limitation “the imaging system comprising a programmable microscope capable of generating serial images of said cells in the multi-well plate before and after delivery of the therapy” it would have been obvious to one skilled in the art before the effective filing date to modify to have a programmable microscope take images of the cells in order to reduce user error and automate the process.
Regarding claim 10, Baker discloses the therapeutic protocol (col. 17, lines 6-7).
Baker does not disclose defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved.
	Georgantzoglou discloses defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved (abstract, “time-lapse imaging” and Figs. 4 and 5).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the classifier of Georgantzoglou in order to track cell splitting and growth over time.
Regarding claim 13, Baker discloses a well plate of said cells (col. 11, line 37 in a “24-well plate”).
	Baker does not disclose a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells and different concentrations of said cells into wells of the well plate.
Conway discloses a programmable device for loading concentrations of cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”), the programmable device configured to load a well plate of said cells (paragraph [0029]) and different concentrations of said cells (abstract, “different densities” and paragraph [0047]) into wells of the well plate (paragraph [0029]).
	In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the programmable device for loading cells in a well plate of Conway in order to be able to irradiate different concentrations of cells to see how they react to therapy and to find out how much radiation is needed to eliminate tumor cells.
Regarding claim 15, Baker discloses the hardware processor (col. 17, line 16 “computer”); the multi-well plate (col. 11, line 37 in a “24-well plate”) and colonies of the cells (Fig. 3 and col. 9, lines 45-59).
	Baker does not disclose the hardware processor is configured to extract cell locations and automatically identify colonies of the cells to track the colony formation behavior.
Georgantzoglou discloses the hardware processor is configured to extract cell locations (Figs. 3-5) and tracking colony formation behavior (Figs. 4A-4B).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of modified Baker with the imaging process of Georgantzoglou in order to identify each cell location as the cell divides to form colonies. This would decrease the effort needed for a time-intensive method of counting colonies manually on a petri plate.
	Choudhry discloses automatically identifying colonies of the cells (abstract, Fig. 4, pgs. 12-14).
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
Regarding claim 17, Baker discloses that the cells are loaded into wells of a multi-well plate (col. 11, line 37 in a “24-well plate”), the hardware processor (col. 17, line 16 “computer”), and different therapy doses to different wells of the multi-well plate (col. 11, lines 45-49).
Assuming it is deemed that Baker does not disclose claim 17, Conway discloses triggering application of doses of drugs (paragraphs [0057]-[0058]) to the different wells of the multi-well plate (paragraph [0029]).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with the liquid handler of Conway in order to transport therapy doses to the well plate so that the tumor cells would be eliminated.
Regarding claim 18, Baker discloses that the different therapy doses are based on different therapy rates (Figs. 2B and 4) delivered to each well (col. 7, lines 58-64) or different x-ray energies (Figs. 1B and 2A, and col. 17, lines 2-7) delivered to each well (col. 7, lines 58-64).
Regarding claim 22, Baker discloses that the therapeutic protocol comprises patterns of drug dose delivery (Figs. 2B and 4) or patterns of radiation dose delivery (Figs. 1B and 2A, and col. 17, lines 2-7).
Regarding claim 37, Baker discloses loading different concentrations of the cells (col. 7, lines 1-4) using a seeding protocol (col. 16, line 59 to col. 17, line 7).
Baker does not disclose that the programmable device loads the different concentrations of the cells using a seeding protocol.
Conway discloses that the programmable device loads the different concentrations of the cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”) using a seeding protocol (paragraph [0029] “protocols such as feeding, passaging, or harvesting of cells”).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the liquid handler of Conway in order to use a seeding protocol for the cells to be automatically seeded instead of by hand, saving user time and promoting consistency in the cell culture process.
Regarding claim 39, Baker discloses the hardware processor (col. 17, line 16 “computer”).
	Baker does not disclose wherein the hardware processor is configured to define a group of cells as a colony using a classifier derived from information about both a number of cells in a region of interest and spatio-temporal history of cells.
	Choudhry discloses defining a group of cells as a colony using a classifier (abstract, Fig. 4, pgs. 12-14) derived from information about a number of cells in a region of interest (abstract, Fig. 4, pgs. 12-14)
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
	Georgantzoglou discloses defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved (abstract, “time-lapse imaging” and Figs. 4 and 5).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the classifier of Georgantzoglou in order to track cell splitting and growth over time.
Regarding claim 41, Baker discloses the hardware processor (col. 17, line 16 “computer”).
	Baker does not disclose wherein the hardware processor is configured to track colony formation behaviour by extracting cell locations and automatically identifying, characterizing, and localizing colonies of cells.
	Choudhry discloses wherein the hardware processor is configured to track colony formation behaviour by extracting cell locations (Fig. 5) and automatically identifying, characterizing, and localizing colonies of cells (Fig. 3).
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
	Regarding claim 42, Baker discloses the hardware processor (col. 17, line 16 “computer”).
	Baker does not disclose wherein the hardware processor is configured to, for each well, for each image associated with the respective well, remove or filter background from the image; find cell centroids; grouping the cell centroids; and writing output data for the image processing to the data storage device.
	Choudhry discloses wherein the hardware processor is configured to, for each well, for each image associated with the respective well (pg. 17, last sentence “individual wells”), remove or filter background from the image (Fig. 1 “IMJ Edge macro”), and writing output data for image processing (Figs. 3-4, plots and graphs) to the data storage device (implicit to a computer).
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
	Georgantzoglou discloses finding cell centroids (pg. 4, first column) and grouping the cell centroids (see also, Figs. 1 and 3-5, all centroids grouped in the image).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the classifier of Georgantzoglou in order to track cells over time.
Regarding the claim limitation “the data storage device” it would have been inherent to the software computing to save the output data for image processing to the computer running the software. It is implicit that a computer has a data storage device. Assuming that the computer does not include a data storage device, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of modified Baker with a data storage device such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Regarding claim 44, Baker discloses a programmable device (col. 17, line 16 “computer”), loading concentrations of cells (col. 21, lines 31-40), loading a well plate (col. 11, line 37 in a “24-well plate”) of said cells to match an anticipated dose (Fig. 4 and col. 9, lines 60-63 and col. 22, lines 13-26) and survival probability for the treatment (Fig. 4 and col. 9, lines 60-63 and col. 22, lines 13-26).
If Baker is deemed not to disclose a programmable device for loading concentrations of cells, then Conway discloses this limitation.
Conway discloses the programmable device for loading concentrations of cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the liquid handler of Conway in order to use a seeding protocol for the cells to be automatically seeded instead of by hand, saving user time and promoting consistency in the cell culture process.
	Regarding claim 45, Baker discloses the hardware processor (col. 17, line 16 “computer”) is configured to generate a model (Fig. 4, regression line) of cell survival from the likelihood of survival of the cells (Fig. 4, vertical axis); the therapeutic protocol (col. 14, lines 6-19); and, dynamically optimizing cell seeding (col. 16, line 59 – col. 17, line 7) and dose (col. 17, lines 6-7) based on satisfying requirements of statistical distributions related to cell survival fraction (Fig. 2A-2B).
	Baker does not disclose wherein the likelihood of survival of the individual cells and the colony formation behaviour; and wherein the hardware processor is configured to generate a seeding protocol.
Georgantzoglou discloses a likelihood of survival of the individual cells (abstract, “Survival curves are produced based on cell’s capacity to divide at least four to five times” and pg. 6, “Evaluation of Clonogenic Potential”) and the colony formation behavior (pg. 2, “Basic Principles” and pg. 6, “Evaluation of Clonogenic Potential”; Fig. 4).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of modified Baker with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate. 
Conway discloses a hardware processor (paragraphs [0028]-[0031], implicitly containing a hardware processor) configured to generate a seeding protocol (paragraph [0029] “protocols such as feeding, passaging, or harvesting of cells”) and a therapeutic protocol (paragraphs [0057]-[0058]).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the liquid handler of Conway in order to use a seeding protocol for the cells to be automatically seeded instead of by hand, saving user time and promoting consistency in the cell culture process.
Regarding claim 46, Baker discloses wherein the high throughput radiobiology assay is a two-dimensional assay (col. 9, lines 45-59 and Fig. 3; col. 11, line 37 in a “24-well plate”), and wherein the temporal images comprise two-dimensional images (col. 9, lines 45-59 and Fig. 3).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Don Whitley Scientific (“H35 HEPA Hypoxystation”).
Regarding claim 3, Baker does not disclose a sealable chamber that can maintain a low oxygen environment for testing a therapy in a variety of environmental oxygen conditions.
Don Whitley Scientific discloses a sealable chamber (pg. 1 “chamber” and pg. 4 “airlock”) that can maintain a low oxygen environment (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”) for testing a therapy in a variety of environmental oxygen conditions (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”).
In the analogous art of hypoxia-related environments, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the system of Don Whitley Scientific in order to create an oxygen-deprived environment that would impact tumor growth.
Regarding the limitation “for testing a therapy” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Don Whitley Scientific would be fully capable of operating in this manner given the enclosed environment and the ability to put a therapy in the cell culture inside the enclosed environment.
Regarding claim 4, Baker discloses the hardware processor (col. 17, line 16 “computer”) for further processing the temporal images of the colony formation (before (col. 7, lines 9-26 and 55-57) and after (col. 7, lines 60-64) the therapy (col. 7, lines 60-61)) to measure sensitivity (col. 22, lines 40-46) of said cells to both the therapy (col. 7, lines 60-61) and a radiation therapy (col. 14, lines 42-60; col. 11, lines 45-49).
Regarding the claim limitation “the non-transitory memory for storing, in the data structures, the measured sensitivity of said cells to both the therapy and the radiation therapy” it would have been inherent to the software computing to save the optical density to the computer running the software. It is implicit that a computer has a non-transitory memory. Assuming that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of modified Baker with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Dempsey (US 2014/0121495).
Regarding claim 7, Baker discloses the hardware processor (col. 17, line 16 “computer”) and the therapy (col. 7, lines 60-61).
	Baker does not disclose wherein the hardware processor is configured for triggering delivery of the therapy as an initial therapy and an additional therapy based on the measured sensitivity of said cells to the therapy.
	Dempsey discloses wherein the hardware processor (paragraph [0040]) is configured for triggering delivery (claims 12 or 20) of the therapy as an initial therapy and an additional therapy (abstract “fractions of radiation”) based on the measured sensitivity of said cells to the therapy (claims 12 and 20 “intra-fraction motions” or paragraph [0126]).
	It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Baker with an initial and additional therapy (for instance, fractionization of radiation therapy dose (Dempsey, paragraph [0126])) with Dempsey’s system based on the measured sensitivity of said cells to the therapy in order to decrease tumor cell viability. 

Claims 16 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”).
Regarding claim 16, Baker does not disclose wherein at least a portion of the cells comprise a fluorescent in vivo cell reporter to measure said growth of the cells.
Zanoni discloses wherein at least a portion of the cells (pg. 9, “MRC-5 cell line” under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”) comprise a fluorescent in vivo cell reporter (pg. 9, “for live imaging … stained for DNA with Hoechst 33342” under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”).
In the analogous art of tumor spheroid screening, it would have been obvious to one skilled in the art before the effective filing date to modify the cells of Baker with the fluorescent in vivo cell reporter in order to accomplish live imaging, keeping cells functioning while being observed under the microscope.
Regarding the phrase “to measure said growth of the cells” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). 
Regarding claim 38, Baker discloses irradiation that applies different doses to different wells of a multi-well plate (col. 19, lines 14-17).
Baker does not disclose a programmable irradiation device.
Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”).
In the analogous art of tumor spheroid screening, it would have been obvious to one skilled in the art before the effective filing date to modify the cells of Baker with the fluorescent in vivo cell reporter in order to accomplish live imaging, keeping cells functioning while being observed under the microscope.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”).
Regarding claim 25, Baker discloses that the hardware processor (col. 17, line 16 “computer”) receives or captures data on changes in the growth of the cells after the treatment  based on analysis of growth rate of the cells (col. 7, lines 60-64).
	Roukos discloses that the hardware processor (pg. 339, under “Computer used for image analysis”) receives or captures data on the cell cycle position (Fig. 4).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of modified Baker with the software of Roukos in order to investigate the cell cycle position of a cell; studying the deregulation of cell cycle control would help understanding of numerous diseases, including cancer (Roukos, Introduction).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”). This is an alternate rejection for claim 25.
Regarding claim 25, Baker discloses that the hardware processor (col. 17, line 16 “computer”) receives or captures data on changes in the growth of the cells after the treatment based on analysis of growth rate of the cells (col. 7, lines 60-64).
	Tang also discloses that the hardware processor (inherent from a computer) receives or captures data on the cell cycle position (pg. 4, under “Analyzing the data”).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of modified Baker with the software and live-cell staining of Tang in order to investigate the cell cycle position of a cell, which would be helpful in anti-mitotic small-molecule screens (Tang, Introduction).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Guan (“Spatial mapping of the biological effectiveness of scanned particle beams: towards biologically optimized particle therapy”). This is an alternate rejection for claim 38.
Regarding claim 38, Baker discloses applying different doses to different wells (col. 11, lines 45-49) of a multi-well plate (col. 11, line 37 in a “24-well plate”).
Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”).
In the analogous art of tumor spheroid screening, it would have been obvious to one skilled in the art before the effective filing date to modify the method of irradiation of modified Baker with an irradiation device of Zanoni to accomplish the irradiation necessary while reducing manual error.
Assuming arguendo that Zanoni does not disclose the limitation, Guan discloses the limitation (Figs. 1d-1e and 2c; pg. 3, “This setup was then used to irradiate 96-well plates with biologic samples to a range of entrance doses”).
	In the analogous art of charged particle therapy, it would have been obvious to one skilled in the art before the effective filing date to modify the irradiation device of modified Baker with the irradiation set up of Guan in order to irradiate well plates with a range of different radiation doses at once to further expedite high-throughput results of irradiating tumor cells with different radiation levels.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Geissmann (“OpenCFU, a New Free and Open-Source Software to Count Cell Colonies and Other Circular Objects”).
	Regarding claim 40, Baker discloses the hardware processor (col. 17, line 16 “computer”).
	Baker does not disclose wherein the hardware processor is configured to track colony formation behavior by processing the images to count colonies by counting cells and grouping cells into colonies.
	Choudhry discloses wherein the hardware processor is configured to track colony formation behavior by processing the images to count colonies (Fig. 4) by counting cells (Fig. 5) and grouping cells into colonies (pg. 6, last paragraph to pg. 7; Fig. 2A, “Cell Profiler”).
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
	Regarding “grouping cells into colonies”, if Choudhry is deemed not to disclose this limitation, Geissmann discloses this limitation (Fig. 2 and caption).
	In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Baker with computerized colony-counting software of Geissmann because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, saving time.
	
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 0259183) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Dittmar (“ScreenMill: A freely available software suite for growth measurement, analysis and visualization of high-throughput screen data”) and Chalfoun (“FogBank: a single cell segmentation across multiple cell lines and image modalities”).
Regarding claim 43, Baker discloses the hardware processor (col. 17, line 16 “computer”).
	Baker discloses wherein the hardware processor is configured to detect cell centroids, group the cell centroids, detect group centroids, and generate output data with group identifiers, the group centroids, and group population.
	Georgantzoglou discloses detecting cell centroids (pg. 4, first column) and grouping the cell centroids (see also, Figs. 1 and 3-5, all centroids grouped in the image).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Baker with the classifier of Georgantzoglou in order to track cells over time.
	Dittmar discloses detecting group centroids (pg. 3, “ImageJ function “Analyze Particles” returning centroid coordinates”), and generating output data (pg. 8 “DR Engine – Output”) with group population (pg. 2, Implementation, “The DR Engine then calculates population statistics for a dataset and saves the results in a text file”).
	In the analogous art of detecting colonies, it would have been obvious to one skilled in the art before the effective filing date to modify modified Baker with the detection of group centroids as in Dittmar in order to find the coordinates of each group centroid as part of the automated detection of colonies.
	Regarding group identifiers and the group centroids, notably, Chalfoun discloses that segmentation of a colony into individual cells and their individual centroids (pg. 6) can be achieved (Conclusion). Taking into account the individual centroids and creating a group centroid would then be an obvious modification of Chalfoun’s automated segmentation method. 
In the analogous art of single cell segmentation, it would have been obvious to one skilled in the art before the effective filing date to modify modified Baker with the single cell segmentation method of Chalfoun in order to identify and track individual cells from colonies or sheets of cells (Chalfoun, Discussion, as well as Conclusion).

Allowable Subject Matter
Claim 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 as well as 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 9, Baker discloses the hardware processor (col. 17, line 16 “computer”) is configured for processing the data structures (col. 14, line 19 “computer data files”, also see col. 17, lines 14-18); cell density (measured via hemocytometer, col. 15, lines 37-39; and Fig. 1A; and col. 9, lines 25-28) and therapy delivery (col. 7, lines 60-61); the therapeutic protocol (col. 17, lines 6-7) for therapy delivery (col. 7, lines 60-61) and monitoring measured sensitivity (col. 10, lines 9-13, and col. 11, lines 45-49, and Fig. 5) of said cells to the therapy (col. 17, lines 6-7).
Baker does not disclose “a hardware processor is configured for processing the data structures to develop the therapeutic protocol for cell density and therapy delivery”.

Regarding claim 14, Baker discloses that the therapeutic protocol comprises a programmable pattern of radiation dose (col. 17, lines 6-7) for delivery to wells of said cells (col. 11, line 37 in a “24-well plate”); cell survival and statistical uncertainty (Figs. 1B and 2A).
Baker does not disclose that the hardware processor is configured to compute the therapeutic protocol comprising a programmable pattern of radiation dose for delivery to wells of said cells based on the cell survival and the statistical uncertainty. 


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffrey Coderre. Cell Survival Curves. “22.55 “Principles of Radiation Interactions”” – This reference provides information on the nature of the theory behind radiation interactions and models.
Baker. (JP-S63158459) (machine translation) – This is a similar invention to the Baker patent above.
Rodriguez. (“Design of a radiation facility for very small specimens used in radiobiology studies”) – This reference provides an example of an irradiation platform and imaging system.
Lange. (US 2010/0062481) – This invention discloses the single cell survival curve disclosed in the specification (Lange, paragraph [0055]).

Response to Arguments
Applicant’s arguments, filed August 25, 2022, with respect to the claims have been fully considered and are not persuasive.

	Regarding the new 101 rejection, the invention is not patentable due to its abstract idea, see above. The gist of the application is very similar to, if not the same as, a computer algorithm combined with elements already known in the art.

	Regarding the new 112(a) written description rejection, the application does not adequately describe the steps needed for the algorithm, see above.	
	Regarding Zanoni, the Zanoni reference teaches exposing cells to different drug concentrations and radiation schedules. Zanoni also discloses overall cell survival and statistical uncertainty. Secondary reference Conway also discloses triggering application of doses of drugs, even if Zanoni did not. See previous Office Action.

	Zanoni’s three-dimensional tumor spheroid models do not appear to include the computer-generated centroids relevant to the application from the images. Secondary references have now been disclosed for these centroid-related limitations.

	Regarding Fig. 14, the figure is an example of an automated cell count in a two-dimensional image, a process that is fairly common in the art from Examiner’s experience, and appears in the secondary references.

Zanoni is a three-dimensional tumor model by nature, however, there are two-dimensional images involved in the model. Also, there is a reference equating a fractional survival of a whole spheroid to obtain single cell survival curves (Lange, paragraph [0055], see additional references). Nevertheless, newly disclosed primary reference Baker rebuffs Applicant arguments about the two-dimensional nature of the assay with Baker’s process. Also, Baker discloses clear line regression models of the cell survival and statistical uncertainty based on the pattern of therapy dose. Secondary references disclose numerous limitations corresponding to images, their related two-dimensional assays, and distinguishing individual cells in an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799